      Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

JULIE A. SMITH                                    )
                                                  )
            Plaintiff/Counterclaim Defendant,     )
                                                  )
v.                                                ) Case No. 2:18-cv-02340-CM-KGS
                                                  )
KANSAS PUBLIC EMPLOYEES                           )
RETIREMENT SYSTEM,                                )
                                                  )
            Defendant/Counterclaim Plaintiff.     )

              REPLY MEMORANDUM IN SUPPORT OF PLAINTIFF AND
               COUNTERCLAIM DEFENDANT’S MOTION TO DISMISS

       COME NOW Plaintiff and Counterclaim Defendant Julie A. Smith (hereinafter

“Plaintiff”), by and through her undersigned attorney, and for her Reply Memorandum in

Support of her Motion to Dismiss Defendant and Counterclaim Plaintiff Kansas Public

Employees Retirement System’s (hereinafter “KPERS”) Counterclaim, and states as follows:

I.     NATURE OF THE MATTER

       This is an action brought under the Americans with Disabilities Act, 42 U.S.C. § 12101 et

seq. (“ADA”), as amended, the Age Discrimination in Employment Act 29 U.S.C. § 621 et seq.

(“ADEA”), as amended, and the Family and Medical Leave Act, 29 U.S.C.A. § 2611 et seq.

(“FMLA”). KPERS’s Counterclaim appears to be based upon a state common-law theory of

breach of contract.

II.    CONCISE STATEMENT OF THE FACTS

       Plaintiff was employed by KPERS as a Fixed Income Investment Officer. (Complaint,

Doc. 1 at ¶ 11). Prior to her constructive discharge, Plaintiff was threatened with termination,

and compelled to sign a document (hereinafter, the “Agreement”) purporting to release KPERS


                                                -1-
       Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 2 of 11




from any past, present, or future liability related to her employment. See (Complaint, Doc. 1 at ¶

52); (Answer and Counterclaim, Doc. 3, at ¶ 142-143). Based upon this purported release,

KPERS has brought a Counterclaim against Plaintiff, failing to identify any cause of action, but

seeking “damages in an amount to be determined at trial for costs and attorneys’ fees associated

with the defense of Counts I, III and V of Plaintiff’s Complaint.” (Answer and Counterclaim,

Doc. 3, at 18-19).

III.   QUESTIONS PRESENTED

       1.      Is KPERS failure to plead the Court’s jurisdiction for its Counterclaim

permissible because the counterclaim is mandatory?

       2.      Does KPERS’s Counterclaim fail to state a claim for which relief can be granted

because it has failed to plead the elements of breach of contract?

       3.      Does KPERS’s Counterclaim fail to state a claim for which relief can be granted

because release is an affirmative defenses that do not give rise to a cause of action?

       4.      Does KPERS’s Counterclaim fail to state a claim for which relief can be granted

because in substance it is an attempt to recover attorneys’ fees in the absence of contractual or

statutory authority to do so?

IV.    ARGUMENT

       To oppose Plaintiff’s Motion to Dismiss (Doc. 6) and Memorandum in Support (Doc. 7),

KPERS filed its Response to Plaintiff’s Motion to Dismiss Defendant’s Counterclaims

(hereinafter “Response”). (Doc. 11). However, its arguments are unpersuasive, and this Court

should dismiss KPERS’s Counterclaim for failure to state a claim for which relief can be

granted.



                                                 -2-
         Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 3 of 11




    a.      KPERS has not shown its counterclaim to be mandatory, and therefore its
            failure to plead jurisdiction subjects it to dismissal

         As previously stated, KPERS has failed to plead the basis for this Court to exercise

subject-matter jurisdiction over its Counterclaim. Under the Federal Rules of Civil Procedure,

“any claim for relief, including a counterclaim, must contain a short and plain statement of the

grounds for jurisdiction,” unless a court “has jurisdiction and the claim needs no new

jurisdictional support.” United States ex rel. W. Extralite Co. v. Mohan Constr., Inc., No. 11-cv-

2491, 2012 U.S. Dist. LEXIS 34728, *15 (Mar. 15, 2012). Although KPERS fails to cite any

local authority supporting the proposition, the District of Kansas has recognized that “a

compulsory counterclaim . . . derives its jurisdiction from the same source as the original claim”

and therefore when “counterclaims are compulsory, the Court already has subject matter

jurisdiction over the counterclaims” and it “need not dismiss them for failure to include a

jurisdictional statement.” Id. at *15-16.

         The issue, then, is whether KPERS’s counterclaim is permissive or compulsory. A

counterclaim is compulsory if it “arises out of the transaction or occurrence that is the subject

matter of the opposing party’s claim.” Fed. R. Civ. P. 13(a)(1)(A). KPERS asserts that

“Plaintiff’s and KPERS’s claims arise out of the same transaction and occurrence” which it

describes as “Plaintiff’s employment and their June 2017 Agreement.” (Response, Doc. 11 at 3).

However, the claims do not arise from the same transaction and occurrence. Plaintiff’s claims

arise out of the discriminatory misconduct of KPERS employees. KPERS’s counterclaims arise

out of the terms of the purported agreement granting KPERS a release, and Plaintiff’s purported

breach of that agreement. The alleged breach does not involve any of the transactions or

occurrences that are the basis Plaintiff’s claim, but the bringing of the claim itself.


                                                  -3-
         Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 4 of 11




         In support of its argument, KPERS cites Jensen Int’l, Inc. v. Kelley, which held that

“defendant’s counterclaim was compulsory because it arose out of plaintiff’s anticipatory breach

of the contract on which plaintiff was suing.” (Response, Doc. 11 at 3) (citing 2003 Kan. App.

Unpub. LEXIS 585, at *4-5 (Ct. App. Aug. 15, 2003)). As KPERS describes, in that case, both

the claim and the counterclaim arose out of the enforcement of the terms of a contract. By

contrast, Plaintiff’s claims are in no way based on the alleged contract in question.

         Because the counterclaim is not mandatory, this Court does not implicitly have

jurisdiction, and KPERS was required to include a jurisdictional statement. Its failure to do so is

grounds for the dismissal of its counterclaim.

    b.      KPERS’s Counterclaim fails to meet the notice pleading standard

         KPERS has failed to state a claim for which relief can be granted, because it has failed to

meet the notice pleading standards of the Federal Rules of Civil Procedure. KPERS insists that it

has done so, but it cannot show that it pleaded more than mere conclusions. For example, the

first element of breach of contract is “the existence of a contract between the parties.”

Stechschulte v. Jennings, 298 P.3d 1083, 1098 (Kan. 2013). KPERS asserts that it pleaded this

elements when it “alleged that it and Plaintiff entered into a written Agreement on June 16,

2017.” (Response, Doc. 11 at 5). This is little more than a restatement of the element with a date

attached. It certainly says nothing about a meeting of the minds, which—as Plaintiff explained in

her Memorandum in Support (Doc. 7 at 4)—is required to meet that element.

         KPERS next avers that “the suggestion that the Counterclaim fails to state a claim

because the Agreement is not attached is absurd.” (Response, Doc. 11 at 5). This misapprehends

Plaintiff’s argument. In her Memorandum in Support, Plaintiff did point out that “KPERS does



                                                 -4-
      Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 5 of 11




not even bother to attach the purported agreement to its claim.” (Doc. 7 at 4). Plaintiff was not

arguing that this meant KPERS failed to state a claim; rather, she was illustrating how cursory

KPERS’s pleading had been. KPERS was not required to attach the agreement, but it was

required to plead actual facts about the agreement’s terms, and not merely the conclusory

averment that the agreement’s provisions waived the claims in question.

       Regarding the third element, KPERS arguments on the sufficiency of its pleadings are

unpersuasive. The third element of breach of contract is “the [counterclaim] plaintiff’s

performance or willingness to perform in compliance with the contract.” Stechschulte, 298 P.3d

at 1098. As Plaintiff pointed out, nowhere in the counterclaim does KPERS even aver that it

performed under the agreement or that it was willing to do so. (Memo. in Supp., Doc. 7 at 5);

(Answer and Counterclaim, Doc. 3 at ¶ 142-145). In response to this argument, KPERS claims

that its performance was “inherent under the circumstances,” based on the contents of Plaintiff’s

complaint. (Response, Doc. 11 at 5). However, the Complaint states that the terms of the

agreement was for Plaintiff to be employed from June 16, 2017 to October 1, 2018, but that she

was constructively discharged on August 23, 2017, prior to date upon which KPERS agreed to

employ Plaintiff. (Complaint, Doc. 1 at ¶ 52, 69). Thus, if the basis for KPERS meeting this

element is the content of Plaintiff’s Complaint, KPERS did not meet the element, and its

Counterclaim fails to plead fact making it probable that the third element of breach of contract

was met.

       KPERS also suggests that “the matter should have been raised in the Rule 26(f)

Conference to avoid wasteful motion practice.” (Response, Doc. 11 at 5 n.2) (citing Initial Order

Regarding Planning and Scheduling, Doc. 4 at 8). That provision is a note which states that “to



                                               -5-
        Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 6 of 11




avoid cases getting bogged down with wasteful motion practice,” counsel for one party should

notify opposing counsel of “any defects in the pleadings that are plainly obvious and that could

be easily cured with an amended pleading” during the planning conference.” (Doc. 4 at 8).

However, Plaintiff does not believe that this defect can be easily cured, because Plaintiff does

not believe that KPERS performed its obligation under the agreement. Therefore, that provision

was inapplicable.

   c.      Kansas law does not support recovery for breach of contract based upon a
           purported release

        KPERS alleges that its attempt to bring a claim for breach of contract based upon its

purported release is supported by Kansas law. However, the single case it cites is wholly

unpersuasive in light of the clear principle in Kansas common law that parties pay their own

attorneys’ fees.

         KPERS avers that “Kansas authority expressly allows a breach of contract claim for

violation of a release.” (Response, Doc. 11 at 6). In support of this assertion, it cites Winn v.

Barton, an unpublished Kansas Court of Appeals case that rapidly dispatched eighteen (18)

issues in short order. 1989 Kan. App. Unpub. LEXIS 240, *7 (Kan. Ct. App. 1989). KPERS also

misstates the case’s holding. While the breach-of-contract defendant in that case may have

characterized the contract as a release, it was not so described by the court. Rather, the opinion

specifically states that she “agreed not to assert any claim against him or his estate.” Id. at *9.

When she subsequently did assert such a claim, that constituted a breach of contract. Id. By

contrast, KPERS only alleged that the contract “contains a General Release, releasing Defendant

from all claims, causes of action, costs and attorneys’ fees related to Plaintiff’s employment from

her date of hire.” (Answer and Counterclaim, Doc. 3, at ¶ 143). It has never claimed that Plaintiff


                                                -6-
      Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 7 of 11




specifically promised not to bring an action against it. Even the decision in Winn, does not permit

a breach of contract claim for any release. Therefore, KPERS has not pled an action for breach of

contract.

       KPERS asserts, without any citation to authority, that “[t]he ‘American Rule’ and cases

that do not involve whether attorneys’ fees are proper damages for breach of a release are not

persuasive authority.” (Response, Doc. 11 at 7). However, this fails to address Plaintiff’s

argument that allowing such a claim would have the effect of fee shifting without any of the

recognized exceptions to the American Rule.

       KPERS also compares its claim for breach of contract for release to an action for

malicious prosecution, which it describes as “eerily similar” to its claim. (Response, Doc. 11 at 7

n.3). In fact, the contrast between the two claims illustrates why KPERS’ action should not be

permitted. Under Kansas law, the elements of breach of contract are

       (1) the existence of a contract between the parties; (2) sufficient consideration to
       support the contract; (3) the plaintiff’s performance or willingness to perform in
       compliance with the contract; (4) the defendant’s breach of the contract; and (5)
       damages to the plaintiff caused by the breach.”

Stechschulte, 298 P.3d at 1098. In the context of the claim for a breach of contract for release,

the elements could be specifically described as (1) the existence of a contract between the parties

where defendant validly releases a claim against plaintiff; (2) sufficient consideration to support

that contract; (3) the plaintiff’s performance or willingness to perform in compliance with that

contract; (4) the defendant bringing an action for the released claim (thus breaching the contract);

and (5) damages to the plaintiff (in the form of the costs of said litigation).

       By contrast, the elements of a claim for malicious prosecution are




                                                  -7-
      Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 8 of 11




       (a) That the defendant initiated, continued, or procured civil procedures against
       the plaintiff. (b) That the defendant in so doing acted without probable cause. (c)
       That the defendant acted with malice, that is he acted primarily for a purpose
       other than that of securing the proper adjudication of the claim upon which the
       proceedings are based. (d) That the proceeding terminated in favor of the plaintiff.
       (e) That the plaintiff sustained damages.

In re Landrith, 280 Kan. 619, 647, 124 P.3d 467 (2005) (internal quotations omitted).

       Comparing these two sets of elements, we can see that there are some similarities

between the causes of action. Element (4) of breach of contract and element (a) of malicious

prosecution both involve the bringing of an action by a defendant against a plaintiff. Element (5)

of breach of contract and element (e) of malicious prosecution are nearly identical, requiring that

the plaintiff sustained damages. Similarly, elements (1), (2), and (3) of breach of contract could

(barring any affirmative defenses or other procedural obstacles) mean that a valid release exists,

which would result in element (d), a termination of the proceeding in favor of the (malicious

prosecution or breach of contract) plaintiff. Thus, elements (a), (d), and (e) of the malicious

prosecution claim (where the termination is based on a release) encompass all the elements of a

breach of contract claim for a release.

       However, in a claim for malicious prosecution, this is not enough. Elements (b) and (c) of

malicious prosecution require not only that the plaintiff prevail, but that the underlying action

was brought without probable cause, and with a malicious intent. To not require these elements

would have the effect of permitting the recovery of attorneys’ fees whenever a defendant

prevailed in an action, an outcome which against the clearly established principal (known as the

American Rule) that parties pay their own attorneys absent a specific exception.

       Similarly, KPERS argues that bringing a purportedly released claim gives rise to an

action for breach of contract, permitting the defendant in the original action to recover damages


                                                -8-
        Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 9 of 11




for the cost of litigating that claim. The effect would be to create a hidden fee-shifting provision

in every release. Such a holding would be wholly inconsistent with Kansas’ adoption of the

American Rule. This is especially true because one of the exceptions to that rule is “contractual

authorization.” Robinson v. City of Wichita Employees’ Retirement Bd. of Trustees, 241 P.3d 15,

24 (Kan. 2010). The parties to a contract for a release could include a fee shifting provision,

stating that if a party had to bring an action to enforce that release, it could also recover

attorney’s fees. In the absence of such language, Kansas law clearly disallows such recovery.

        KPERS argument that it can bring an action for breach of contract based upon a

purported released is not supported by Kansas law. The single, unreported case to which KPERS

cites is entirely unpersuasive when weighed against the deeply established principle that, absent

an exception to the American rule (such as a statute or contract) or specific wrongdoing by a

plaintiff (as in a claim for malicious prosecution), parties in legal cases pay their own attorneys’

fees.

V.      CONCLUSION

        Because KPERS’s Counterclaim fails to state a claim for which relief may be granted, it

should be pursuant to Fed. R. Civ. P. 12(b)(6).

        WHEREFORE, Plaintiff and Counterclaim Defendant Julie A. Smith humbly requests

this Court enter an Order Dismissing Defendant’s Counterclaim, and for any further relief which

this Court deems just and proper.




                                                  -9-
     Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 10 of 11




                                                       Respectfully submitted,


                                                       By: /s/ Alexander Edelman
                                                       Alexander Edelman,        #KS - 25821
                                                       Sarah Liesen,              #KS- 26988
                                                       Edelman, Liesen & Myers, L.L.P.
                                                       4051 Broadway, Suite 4
                                                       Kansas City, MO 64111
                                                       816-533-4976
                                                       Fax: 816-463-8449
                                                       aedelman@elmlawkc.com
                                                       sliesen@elmlawkc.com

                                                       ATTORNEYS FOR PLAINTIFF /
                                                       COUNTERCLAIM DEFENDANT




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of October 2018, a true and correct copy of the

foregoing was filed with the CM/ECF system which sent notification to:


  Thomas V. Murray
  Tammy M. Somogye
  10851 Mastin Boulevard, Suite 1000
  Overland Park, Kansas 66210
  Telephone: 913-451-5100
  Facsimile: 913-451-0875
  Email: tmurray@lathropgage.com
  tsomogye@lathropgage.com

  and

                                                -10-
  Case 2:18-cv-02340-CM-KGS Document 21 Filed 11/02/18 Page 11 of 11




Amanda Sisney
23645 Grand Boulevard
Kansas City, Missouri 64108-2618
Telephone: 816-292-2000
Facsimile: 816-292-2001
Email: asisney@lathropgage.com

ATTORNEYS FOR DEFENDANT/COUNTERCLAIM PLAINTIFF
KANSAS PUBLIC EMPLOYEES RETIREMENT SYSTEM




                                          By: /s/ Alexander Edelman
                                             ALEXANDER EDELMAN
                                             ATTORNEY FOR PLAINTIFF




                                   -11-
